[basicplandocument001.jpg]
The CORPORATEplan for RetirementSM EXECUTIVE PLAN BASIC PLAN DOCUMENT IMPORTANT
NOTE This document has not been approved by the Department of Labor, the
Internal Revenue Service or any other governmental entity. The Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states. The Employer may not rely on this
document to ensure any particular tax consequences or to ensure that the Plan is
"unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees"
under the Employee Retirement Income Security Act with respect to the Employer's
particular situation. Fidelity Management Trust Company, its affiliates and
employees cannot and do not provide legal or tax advice or opinions in
connection with this document. This document does not constitute legal or tax
advice or opinions and is not intended or written to be used, and it cannot be
used by any taxpayer, for the purposes of avoiding penalties that may be imposed
on the taxpayer. This document must be reviewed by the Employer’s attorney prior
to adoption. (07/2007) ECM NQ 2007 BPD © 2007 Fidelity Management & Research
Company



--------------------------------------------------------------------------------



 
[basicplandocument002.jpg]
CORPORATEplan for Retirement EXECUTIVE BASIC PLAN DOCUMENT ARTICLE 1 ADOPTION
AGREEMENT ARTICLE 2 DEFINITIONS 2.01 - Definitions ARTICLE 3 PARTICIPATION 3.01
- Date of Participation 3.02 - Participation Following a Change in Status
ARTICLE 4 CONTRIBUTIONS 4.01 - Deferral Contributions 4.02 - Matching
Contributions 4.03 - Employer Contributions 4.04 - Election Forms ARTICLE 5
PARTICIPANTS' ACCOUNTS ARTICLE 6 INVESTMENT OF ACCOUNTS 6.01 - Manner of
Investment 6.02 - Investment Decisions, Earnings and Expenses ARTICLE 7 RIGHT TO
BENEFITS 7.01 - Retirement 7.02 - Death 7.03 - Separation from Service 7.04 -
Vesting after Partial Distribution 7.05 - Forfeitures 7.06 - Change in Control
7.07 - Disability 7.08 - Directors ARTICLE 8 DISTRIBUTION OF BENEFITS 8.01 –
Events Triggering and Form of Distributions 8.02 - Notice to Trustee 8.03 –
Unforeseeable Emergency Withdrawals (07/2007) i ECM NQ 2007 BPD © 2007 Fidelity
Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument003.jpg]
ARTICLE 9 AMENDMENT AND TERMINATION 9.01 - Amendment by Employer 9.02 -
Termination ARTICLE 10 MISCELLANEOUS 10.01 - Communication to Participants 10.02
- Limitation of Rights 10.03 - Nonalienability of Benefits 10.04 - Facility of
Payment 10.05 – Plan Records 10.06 - USERRA 10.07 - Governing Law ARTICLE 11
PLAN ADMINISTRATION 11.01 - Powers and Responsibilities of the Administrator
11.02 - Claims and Review Procedures (07/2007) ii ECM NQ 2007 BPD © 2007
Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument004.jpg]
PREAMBLE It is the intention of the Employer to establish herein an unfunded
plan maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in ERISA.
The Employer further intends that this Plan comply with Code section 409A, and
the Plan is to be construed accordingly. If the Employer has previously
maintained the Plan described herein pursuant to a previously existing plan
document or description, the Employer’s adoption of this Plan document is an
amendment and complete restatement of, and supersedes, such previously existing
document or description with respect to benefits accrued or to be paid on or
after the effective date of this document (except to the extent expressly
provided otherwise herein). Article 1. Adoption Agreement. Article 2.
Definitions. 2.01. Definitions. (a) Wherever used herein, the following terms
have the meanings set forth below, unless a different meaning is clearly
required by the context: (1) "Account" means an account established on the books
of the Employer for the purpose of recording amounts credited to a Participant
and any income, expenses, gains, or losses attributable thereto. (2) “Active
Participant” means a Participant who is eligible to accrue benefits under a plan
(other than earnings on amounts previously deferred) within the 24-month period
ending on the date the Participant becomes a Participant under Section 3.01.
Notwithstanding the above, however, a Participant is not an Active Participant
if he has been paid all amounts deferred under the plan, provided that he was,
on and before the date of the last payment, ineligible to continue or to elect
to continue to participate in the plan for periods after such last payment
(other than through an election of a different time and form of payment with
respect to the amounts paid). (A) For purposes of Section 4.01(d), as used in
the first paragraph of the definition of “Active Participant” above, “plan”
means an account balance plan (or portion thereof) of the Employer or a Related
Employer subject to Code section 409A pursuant to which the Participant is
eligible to accrue benefits only if the Participant elects to defer compensation
thereunder, and the “date the Participant becomes a Participant under Section
3.01” refers only to the date the Participant becomes a Participant with respect
to Deferral Contributions. (B) For purposes of Section 8.01(a)(2), as used in
the first paragraph of the definition of “Active Participant” above, “plan”
means an account balance plan (or portion thereof) of the Employer or a Related
Employer subject to Code section 409A pursuant to which the Participant is
eligible to accrue benefits without any election by the Participant to defer
compensation thereunder, and the “date the Participant becomes a Participant
under Section 3.01” refers only to the date the Participant becomes a
Participant with respect to Matching or Employer Contributions. (07/2007) 1 ECM
NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument005.jpg]
(3) "Administrator" means the Employer adopting this Plan (but excluding Related
Employers) or other person designated by the Employer in Section 1.01(c). (4)
"Adoption Agreement" means Article 1, under which the Employer establishes and
adopts or amends the Plan and selects certain provisions of the Plan. The
provisions of the Adoption Agreement are an integral part of the Plan. (5)
"Beneficiary" means the person or persons entitled under Section 7.02 to receive
benefits under the Plan upon the death of a Participant. (6) “Bonus” means any
Performance-based Bonus or any Non-performance-based Bonus as listed and
identified in the table in Section 1.05(a)(2) hereof. (7) “Change in Control”
means a change in control with respect to the applicable corporation, as defined
in 26 CFR section 1.409A-3(i)(5). For purposes of this definition “applicable
corporation” means: (A) The corporation for which the Participant is performing
services at the time of the change in control event; (B) The corporation(s)
liable for payment hereunder (but only if either the accrued benefit hereunder
is attributable to the performance of service by the Participant for such
corporation(s) or there is a bona fide business purpose for such corporation(s)
to be liable for such payment and, in either case, no significant purpose of
making such corporation(s) liable for such benefit is the avoidance of Federal
income tax); or (C) A corporate majority shareholder of one of the corporations
described in (A) or (B) above or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in (A) or (B) above. (8) "Code" means
the Internal Revenue Code of 1986, as amended from time to time. (9)
"Compensation" means for purposes of Article 4: (A) If the Employer elects
Section 1.04(a), such term as defined in such Section 1.04(a). (B) If the
Employer elects Section 1.04(b), wages as defined in Code section 3401(a) and
all other payments of compensation to an Employee by the Employer (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Employee a written statement under Code sections 6041(d) and
6051(a)(3), excluding any items elected by the Employer in Section 1.04(b),
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits, but including
amounts that are not includable in the gross income of the Employee under a
salary reduction agreement by reason of the application of Code section 125,
132(f)(4), 402(e)(3), 402(h) or 403(b). Compensation shall be determined without
regard to any rules under Code section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code section
3401(a)(2)). (07/2007) 2 ECM NQ 2007 BPD © 2007 Fidelity Management & Research
Company



--------------------------------------------------------------------------------



 
[basicplandocument006.jpg]
(C) If the Employer elects Section 1.04(c), any and all monetary remuneration
paid to the Director by the Employer, including, but not limited to, meeting
fees and annual retainers, and excluding items listed in Section 1.04(c). For
purposes of this Section 2.01(a)(9), Compensation shall also include amounts
deferred pursuant to an election under Section 4.01. (10) “Deferral
Contribution” means a hypothetical contribution credited to a Participant’s
Account as the result of the Participant’s election to reduce his Compensation
in exchange for such credit, as described in Section 4.01. (11) “Director” means
a person, other than an Employee, who is elected or appointed as a member of the
board of directors of the Employer, with respect to a corporation, or to an
analogous position with respect to an entity that is not a corporation. (12)
“Disability” is described in Section 1.07(a)(2). (13) "Employee" means any
employee of the Employer. (14) "Employer" means the employer named in Section
1.02(a) and any Related Employers listed in Section 1.02(b). (15) “Employer
Contribution” means a hypothetical contribution credited to a Participant’s
Account under the Plan as a result of the Employer’s crediting of such amount,
as described in Section 4.03. (16) "Employment Commencement Date" means the date
on which the Employee commences employment with the Employer. (17) "ERISA" means
the Employee Retirement Income Security Act of 1974, as from time to time
amended. (18) “Inactive Participant” means a Participant who is not an Employee
or Director. (19) “Matching Contribution” means a hypothetical contribution
credited to a Participant’s Account under the Plan as a result of the Employer’s
crediting of such amount, as described in Section 4.02. (20)
“Non-performance-based Bonus” means any Bonus listed under the column entitled
“non- performance based” in Section 1.05(a)(2). (21) "Participant" means any
Employee or Director who participates in the Plan in accordance with Article 3
(or formerly participated in the Plan and has an amount credited to his
Account). (22) “Performance-based Bonus” means any Bonus listed under the column
entitled “performance based” in Section 1.05(a)(2), which constitutes
compensation, the amount of, or entitlement to, which is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months and
which is further defined in 26 CFR section 1.409A-1(e). (23) "Permissible
Investment" means the investments specified by the Employer as available for
hypothetical investment of Accounts. The Permissible Investments under the Plan
are listed in the Service Agreement, and the provisions of the Service Agreement
listing the Permissible Investments are hereby incorporated herein. (07/2007) 3
ECM NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument007.jpg]
(24) "Plan" means the plan established by the Employer as set forth herein as a
new plan or as an amendment to an existing plan, such establishment to be
evidenced by the Employer’s execution of the Adoption Agreement, together with
any and all amendments hereto. (25) "Related Employer" means any employer other
than the Employer named in Section 1.02(a), if the Employer and such other
employer are members of a controlled group of corporations (as defined in Code
section 414(b)) or trades or businesses (whether or not incorporated) under
common control (as defined in Code section 414(c)). (26) “Separation from
Service” means the date the Participant retires or otherwise has a termination
of employment (or a termination of the contract pursuant to which the
Participant has provided services as a Director, for a Director Participant)
with the Employer and all Related Employers, as further defined in 26 CFR
section 1.409A-1(h); provided, however, that (A) For purposes of this paragraph
(26), the definition of “Related Employer” shall be modified as follows: (i) In
applying Code section 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code section 414(b), the phrase “at least
50%” shall be used instead of “at least 80 percent” each place “at least 80
percent” appears in Code section 1563(a)(1), (2) and (3); and (ii) In applying
26 CFR section 1.414(c)-2 for purposes of determining trades or business
(whether or not incorporated) under common control for purposes of Code section
414(c), the phrase “at least 50%” shall be used instead of “at least 80 percent”
each place “at least 80 percent” appears in 26 CFR section 1.414(c)-2. (B) In
the event a Participant provides services to the Employer or a Related Employer
as an Employee and a Director, (i) The Employee Participant’s services as a
Director are not taken into account in determining whether the Participant has a
Separation from Service as an Employee; and (ii) The Director Participant’s
services as an Employee are not taken into account in determining whether the
Participant has a Separation from Service as a Director provided that this Plan
is not aggregated with a plan subject to Code section 409A in which the Director
Participant participates as an employee of the Employer or a Related Employer or
in which the Employee Participant participates as a director (or a similar
position with respect to a non-corporate entity) of the Employer or a Related
Employer, as applicable, pursuant to 26 CFR section 1.409A-1(c)(2)(ii). (27)
“Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan. (28) “Specified Employee,” (unless defined by the Employer
in a separate writing, in which case such writing is hereby incorporated herein)
means a Participant who meets the requirements in 26 CFR section 1.409A-1(i)
applying the default definition components provided in such regulation (those
that would apply absent elections, as described in 26 CFR section
1.409A-1(i)(8)), including an identification date of December 31. In the event
that such default definition components are applicable, the Employer has elected
Section 1.01(b)(2) and, immediately prior to the date in Section 1.01(b)(2), the
Plan applied an identification date (the “prior date”) other than the December
31, the prior date shall continue to apply, and December 31 shall not apply,
until the date that is 12 months after the date in Section 1.01(b)(2). (07/2007)
4 ECM NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument008.jpg]
(29) "Trust" means the trust created by the Employer, pursuant to the Trust
agreement between the Employer and the Trustee, under which assets are held,
administered, and managed, subject to the claims of the Employer's creditors in
the event of the Employer's insolvency, until paid to Participants and their
Beneficiaries as specified in the Plan. (30) "Trust Fund" means the property
held in the Trust by the Trustee. (31) "Trustee" means the individual(s) or
entity appointed by the Employer under the Trust agreement. (32) “Unforeseeable
Emergency” is as defined in 26 CFR section 1.409A-3(i)(3)(i). (33) “Year of
Service” is as defined in Section 7.03(b) for purposes of the elapsed time
method and in Section 7.03(c) for purposes of the class year method. (b)
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Article 3. Participation.
3.01. Date of Participation. An Employee or Director becomes a Participant on
the date such Employee’s or Director’s participation becomes effective (as
described in Section 1.03). 3.02. Participation following a Change in Status.
(a) If a Participant ceases to be an Employee or Director and thereafter resumes
the same status he had as a Participant during his immediately previous
participation in the Plan (as an Employee if previously a Participant as an
Employee and as a Director if previously a Participant as a Director), he will
again become a Participant immediately upon resumption of such status, provided,
however, that if such Participant is a Director, he is an eligible Director upon
resumption of such status (as defined in Section 1.03(b)), and provided,
further, that if such Participant is an Employee, he is an eligible Employee
upon resumption of such status (as defined in Section 1.03(a)). Deferral
Contributions to such Participant’s Account thereafter, if any, shall be subject
to (1) or (2) below. (1) If the Participant resumes such status during a period
for which such Participant had previously made a valid deferral election
pursuant to Section 4.01, he shall immediately resume such Deferral
Contributions. Deferral Contributions applicable to periods thereafter shall be
made pursuant to the election and other rules described in Section 4.01. (2) If
the Participant resumes such status after the period described in the first
sentence of paragraph (1) of this Section 3.02, any Deferral Contributions with
respect to such Participant shall be made pursuant to the election and other
rules described in Section 4.01. (b) When an individual who is a Participant due
to his status as an eligible Employee (as defined in Section 1.03(a)) continues
in the employ of the Employer or Related Employer but ceases to be an eligible
Employee, the individual shall not receive an allocation of Matching or Employer
Contributions for the period during which he is not an eligible Employee. Such
Participant shall continue to make Deferral Contributions throughout the
remainder of the applicable period (as described in Section 4.01) in which such
change in status occurs, if, and as, applicable. (07/2007) 5 ECM NQ 2007 BPD ©
2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument009.jpg]
(c) When an individual who is a Participant due to his status as an eligible
Director (as defined in Section 1.03(b)) continues his directorship with the
Employer or a Related Employer but ceases to be an eligible Director, the
individual shall not receive an allocation of Matching or Employer Contributions
for the period during which he is not an eligible Director. Such Participant
shall continue to make Deferral Contributions throughout the remainder of the
applicable period (as described in Section 4.01) in which such change in status
occurs, if, and as, applicable. Article 4. Contributions. 4. 01 Deferral
Contributions. If elected by the Employer pursuant to Section 1.05(a) and/or
1.06(a), a Participant described in such applicable Section may elect to reduce
his Compensation by a specified percentage or dollar amount. The Employer shall
credit an amount to the Participant’s Account equal to the amount of such
reduction. Except as otherwise provided in this Section 4.01, such election
shall be effective to defer Compensation relating to all services performed in
the calendar year beginning after the calendar year in which the Participant
executes the election. Under no circumstances may a salary reduction agreement
be adopted retroactively. If the Employer has elected to apply Section
1.05(a)(2), no amount will be deducted from Bonuses unless the Participant has
made a separate deferral election applicable to such Bonuses. A Participant’s
election to defer Compensation may be changed at any time before the last
permissible date for making such election, at which time such election becomes
irrevocable. Notwithstanding anything herein to the contrary, the conditions
under which a Participant may make a deferral election as provided in the
applicable salary reduction agreement are hereby incorporated herein and
supersede any otherwise inconsistent Plan provision. (a) Performance Based
Bonus. With respect to a Performance-based Bonus, a separate election made
pursuant to Section 1.05(a)(2) will be effective to defer such Bonus if made no
later than 6 months before the end of the period during which the services on
which such Performance- based Bonus is based are performed. (b) Fiscal Year
Bonus. With respect to a Bonus relating to a period of service coextensive with
one or more consecutive fiscal years of the Employer, of which no amount is paid
or payable during the service period, a separate election pursuant to Section
1.05(a)(2) will be effective to defer such Bonus if made no later than the close
of the Employer’s fiscal year next preceding the first fiscal year in which the
Participant performs any services for which such Bonus is payable. (c)
Cancellation of Salary Reduction Agreement. (1) The Administrator may cancel a
Participant’s salary reduction agreement pursuant to the provisions of 26 CFR
section 1.409A-3(j)(4)(viii) in connection with the Participant’s Unforeseeable
Emergency. To the extent required pursuant to the application of 26 CFR section
1.401(k)-1(d)(3) (or any successor thereto), a Participant’s salary reduction
agreement shall be automatically cancelled. (2) The Administrator may cancel a
Participant’s salary reduction agreement pursuant to the provisions of 26 CFR
section 1.409A-3(j)(4)(xii) in connection with the Participant’s disability.
Such cancellation must occur by the later of the end of the Participant’s
taxable year or the 15th day of the third month following the date the
Participant incurs a disability. For purposes of this paragraph (2), a
disability is any medically determinable physical or mental impairment resulting
in the Participant’s inability to perform the duties of his or her position or
any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than six months. (07/2007) 6 ECM NQ 2007 BPD © 2007 Fidelity Management &
Research Company



--------------------------------------------------------------------------------



 
[basicplandocument010.jpg]
In no event may the Participant, directly or indirectly, elect such a
cancellation. A cancellation pursuant to this subsection (c) shall apply only to
Compensation not yet earned. (d) Initial Deferral Election. Notwithstanding the
above, if the Participant is not an Active Participant, the Participant may make
an election to defer Compensation within 30 days after the Participant becomes a
Participant, which election shall be effective with respect to Compensation
payable for services performed during the calendar year (or other deferral
period described in (a) or (b) above, as applicable) and after the date of such
election. For Compensation that is earned based upon a specified performance
period (e.g., an annual bonus) an election pursuant to this subsection (d) will
be effective to defer an amount equal to the total amount of the Compensation
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election over the total number of
days in the performance period. 4.02. Matching Contributions. If so provided by
the Employer in Section 1.05(b) and/or 1.06(b)(1), the Employer shall credit a
Matching Contribution to the Account of each Participant entitled to such
Matching Contribution. The amount of the Matching Contribution shall be
determined in accordance with Section 1.05(b) and/or 1.06(b)(1), as applicable,
provided, however, that the Matching Contributions credited to the Account of a
Participant pursuant to Section 1.05(b)(2) shall be limited pursuant to (a) and
(b) below: (a) The sum of Matching Contributions made on behalf of a Participant
pursuant to Section 1.05(b)(2) for any calendar year and any other benefits the
Participant accrues pursuant to another plan subject to Code section 409A as a
result of such Participant’s action or inaction under a qualified plan with
respect to elective deferrals and other employee pre-tax contributions subject
to the contribution restrictions under Code section 401(a)(30) or 402(g) shall
not result in an increase in the amounts deferred under all plans subject to
Code section 409A in which the Participant participates in excess of the limit
with respect to elective deferrals under Code section 402(g)(1)(A), (B) and (C)
in effect for the calendar year in which such action or inaction occurs; and (b)
The Matching Contributions made on behalf of a Participant pursuant to Section
1.05(b)(2) shall never exceed 100% of the matching amounts that would be
provided under the qualified employer plan identified in Section 1.05(b)(2)
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code. 4.03. Employer Contributions. If so provided by
the Employer in Section 1.05(c)(1) and/or 1.06(b)(2), the Employer shall make an
Employer Contribution to be credited to the Account of each Participant entitled
thereto in the amount provided in such Section(s). If so provided by the
Employer in Section 1.05(c)(2) and/or 1.06(b)(3), the Employer may make an
Employer Contribution to be credited to the Account maintained on behalf of any
Participant in such an amount as the Employer, in its sole discretion, shall
determine, subject to the provisions of the applicable Section. 4.04. Election
Forms. Notwithstanding anything herein to the contrary, the terms of an election
form with respect to the conditions under which a Participant may make any
election hereunder, as provided in such form (whether electronic or otherwise)
are hereby incorporated herein and supersede any otherwise inconsistent Plan
provision. Article 5. Participants' Accounts. The Administrator will maintain an
Account for each Participant, reflecting hypothetical contributions credited to
the Participant, along with hypothetical earnings, expenses, gains and losses,
pursuant to the terms hereof. A hypothetical contribution shall be credited to
the Account of a Participant on the date determined by the Employer and accepted
by the Plan recordkeeper. The Administrator will maintain such other accounts
and records as it deems appropriate to the discharge of its duties under the
Plan. (07/2007) 7 ECM NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument011.jpg]
Article 6. Investment of Accounts. 6.01. Manner of Investment. All amounts
credited to the Accounts of Participants shall be treated as though invested and
reinvested only in Permissible Investments. 6.02. Investment Decisions, Earnings
and Expenses. Investments in which the Accounts of Participants shall be treated
as invested and reinvested shall be directed by the Employer or by each
Participant, or both, in accordance with Section 1.09. All dividends, interest,
gains, and distributions of any nature that would be earned on a Permissible
Investment will be credited to the Account as though reinvested in additional
shares of that Permissible Investment. Expenses that would be attributable to
such investments shall be charged to the Account of the Participant. Article 7.
Right to Benefits. 7.01. Retirement. If provided by the Employer in Section
1.08(e)(1), the Account of a Participant or an Inactive Participant who attains
retirement eligibility prior to a Separation from Service will be 100% vested.
7.02. Death. If provided by the Employer in Section 1.08(e)(2), the Account of a
Participant or former Participant who dies before the distribution of his entire
Account will be 100% vested, provided that at the time of his death he is
earning Years of Service. A Participant may designate a Beneficiary or
Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries,
by giving notice to the Administrator on a form designated by the Administrator.
If more than one person is designated as the Beneficiary, their respective
interests shall be as indicated on the designation form. A copy of the death
certificate or other sufficient documentation must be filed with and approved by
the Administrator. If upon the death of the Participant there is, in the opinion
of the Administrator, no designated Beneficiary for part or all of the
Participant's Account, such amount will be paid to his surviving spouse or, if
none, to his estate (such spouse or estate shall be deemed to be the Beneficiary
for purposes of the Plan). If a Beneficiary dies after benefits to such
Beneficiary have commenced, but before they have been completed, and, in the
opinion of the Administrator, no person has been designated to receive such
remaining benefits, then such benefits shall be paid to the deceased
Beneficiary's estate. A distribution to a Beneficiary of a Specified Employee is
not considered to be a payment to a Specified Employee for purposes of Sections
1.07 and 8.01(e). 7.03. Separation from Service. (a) General. If provided by the
Employer in Section 1.08, and subject to Section 1.08(e)(2), if a Participant
has a Separation from Service, he will be entitled to a benefit equal to (i) the
vested percentage(s) of the value of the Matching and Employer Contributions
credited to his Account, as adjusted for income, expense, gain, or loss, such
percentage(s) determined in accordance with the vesting schedule(s) and
methodology selected by the Employer in Section 1.08, and (ii) the value of the
Deferral Contributions to his Account as adjusted for income, expense, gain, or
loss. The amount payable under this Section 7.03 will be distributed in
accordance with Article 8. (07/2007) 8 ECM NQ 2007 BPD © 2007 Fidelity
Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument012.jpg]
(b) Elapsed Time Vesting. Unless otherwise provided by the Employer in Section
1.08, vesting shall be determined based on the elapsed time method. For purposes
of the elapsed time method, "Years of Service" means, with respect to any
Participant or Inactive Participant, the number of whole years of his periods of
service with the Employer and any Related Employers (as defined in Section
2.01(a)(26)(A)), subject to any exclusion elected by the Employer in Section
1.08(c). A Participant or Inactive Participant will receive credit for the
aggregate of all time period(s) commencing with his Employment Commencement Date
and ending on the date a break in service begins, unless any such years are
excluded by Section 1.08(c). A Participant or Inactive Participant will also
receive credit for any period of severance of less than 12 consecutive months.
Fractional periods of a year will be expressed in terms of days. A break in
service is a period of severance of at least 12 consecutive months. A “period of
severance” is a continuous period of time beginning on the date the Participant
or Inactive Participant incurs a Separation from Service, or if earlier, the
12-month anniversary of the date on which the Participant or Inactive
Participant was otherwise first absent from service. Notwithstanding the above,
the Employer shall comply with any service crediting rules to the extent
required by applicable law. (c) Class Year Vesting. If provided by the Employer
in Section 1.08, a Participant’s or Inactive Participant’s vested percentage in
the Matching Contributions and/or Employer Contributions portion(s) of his
Account shall be determined pursuant to the class year method. Pursuant to such
method, amounts attributable to the applicable contribution types are assigned
to “class years” established in the records of the Plan. Such class years are
years (calendar or non- calendar) to which the contribution is assigned by the
Administrator, as described in the Service Agreement between the Trustee and the
Employer. The Participant’s or Inactive Participant’s vested percentage in
amounts attributable to a particular contribution is determined from the
beginning of the applicable class year to the date the Participant or Inactive
Participant incurs a Separation from Service. For purposes of the class year
method, a Participant or Inactive Participant is credited with a Year of Service
on the first day of each such class year. 7.04. Vesting after Partial
Distribution. If a distribution from a Participant's Account has been made to
him at a time when his Account is less than 100% vested, the vesting schedule in
Section 1.08 will thereafter apply only to amounts in his Account attributable
to Matching Contributions and Employer Contributions credited after such
distribution. The balance of his Account attributable to Matching Contributions
and Employer Contributions immediately after such distribution will be subject
to the following for the purpose of determining his interest therein. At any
relevant time prior to a forfeiture of any portion thereof under Section 7.05, a
Participant's nonforfeitable interest in the portion of his Account described in
the sentence immediately above will be equal to P(AB + (RxD))-(RxD), where P is
the nonforfeitable percentage at the relevant time determined under Section
1.08; AB is the account balance of such portion at the relevant time; D is the
amount of the distribution; and R is the ratio of the account balance of such
portion at the relevant time to the account balance of such portion after
distribution. Following a forfeiture of any portion of such portion under
Section 7.05 below, any balance with respect to such portion will remain fully
vested and nonforfeitable. 7.05. Forfeitures. Once payments are to commence to a
Participant or Inactive Participant hereunder, the portion of such Account
subject to the same payment commencement date but not yet vested, if any,
(determined by his vested percentage at such payment commencement date) will be
forfeited by him 7.06. Change in Control. If the Employer has elected to apply
Section 1.07(a)(3)(D), then, upon a Change in Control, notwithstanding any other
provision of the Plan to the contrary, all Participant Accounts shall be 100%
vested. (07/2007) 9 ECM NQ 2007 BPD © 2007 Fidelity Management & Research
Company



--------------------------------------------------------------------------------



 
[basicplandocument013.jpg]
7.07. Disability. If the Employer has elected to apply Section 1.08(e)(3), then,
upon the date a Participant incurs a Disability, as defined in Section
1.07(a)(2), notwithstanding any other provision of the Plan to the contrary, all
Accounts of such Participant shall be 100% vested. 7.08. Directors.
Notwithstanding any other provision of the Plan to the contrary, all Accounts of
a Participant who is a Director shall be 100% vested at all times, including
Accounts attributable to the Participant’s service as an Employee, if any.
Article 8. Distribution of Benefits. 8.01 Events Triggering, and Form of,
Distributions. (a) Events triggering the distribution of benefits and the form
of such distributions are described in Section 1.07(a), pursuant to the
Employer’s election and/or the Participant’s election, as applicable. (1) With
respect to the form and time of distribution of amounts attributable to a
Deferral Contribution, a Participant election must be made no later than the
time by which the Participant must elect to make a Deferral Contribution, as
described in Section 4.01. (2) With respect to the form and time of distribution
of amounts attributable to Matching or Employer Contributions, a Participant
election must be made no later than the time by which a Participant would be
required to make a Deferral Contribution as described in Section 4.01 with
respect to the calendar year for which the Matching and/or Employer
Contributions are credited. For purposes of applying Section 4.01(d) “Active
Participant” shall have the meaning assigned in Section 2.01(a)(2)(B). (3)
Notwithstanding anything herein to the contrary, an election choosing a
distribution trigger and payment method pursuant to Section 1.07(a)(1) will only
be effective with respect to amounts attributable to contributions credited to
the Participant’s Account for the calendar year (or other deferral period
described in 4.01(a) or (b)) to which such election relates. Amounts
attributable to contributions credited to a Participant's account prior to the
effective date of any new election will not be affected and will be paid in
accordance with the otherwise applicable election. (b) If the Employer elects to
permit a distribution election change pursuant to Section 1.07(b), then any such
distribution election change must satisfy (1) through (3) below: (1) Such
election may not take effect until at least 12 months after the date on which
such election is made. (2) In the case of an election related to a payment not
on account of Disability, death or the occurrence of an Unforeseeable Emergency,
the payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been paid (or in the case of installment payments, five years from the date
the first amount was scheduled to be paid). (07/2007) 10 ECM NQ 2007 BPD © 2007
Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument014.jpg]
(3) Any election related to a payment at a specified time or pursuant to a fixed
schedule may not be made less than 12 months prior to the date the payment is
scheduled to be paid (or in the case of installment payments, 12 months prior to
the date the first amount was scheduled to be paid). With respect to any initial
distribution election, a Participant shall in no event be permitted to make more
than one distribution election change. (c) A Participant’s entitlement to
installments will not be treated as an entitlement to a series of separate
payments. (d) If the Plan does not provide for Plan-level payment triggers
pursuant to Section 1.07(a)(3), and the Participant does not designate in the
manner prescribed by the Administrator the method of distribution, and/or the
distribution trigger (if and as required), such method of distribution shall be
a lump sum at Separation from Service. (e) Notwithstanding anything herein to
the contrary, with respect to any Specified Employee, if the applicable payment
trigger is Separation from Service, then payment shall not commence before the
date that is six months after the date of Separation from Service (or, if
earlier, the date of death of the Specified Employee, pursuant to Section 7.02).
Payments to which a Specified Employee would otherwise be entitled during the
first six months following the date of Separation from Service are delayed by
six months. (f) Notwithstanding anything herein to the contrary, the
Administrator may, in its discretion, automatically pay out a Participant’s
vested Account in a lump sum, provided that such payment satisfies the
requirements in (1) through (3) below: (1) Such payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the plan (as defined in 26 CFR section 1.409A-1(c)(2)), including all
agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under 26 CFR section 1.409A-1(c)(2); (2)
Such payment is not greater than the applicable dollar amount under Code section
402(g)(1)(B); and (3) Such exercise of Administrator discretion is evidenced in
writing no later than the date of such payment. (g) Notwithstanding anything
herein to the contrary, the Administrator may, in its discretion, delay a
payment otherwise required hereunder to a date after the designated payment date
due to any of the circumstances described in (1) through (4) below, provided
that the Administrator treats all payments to similarly situated Participants on
a reasonably consistent basis. (1) In the event the Administrator reasonably
anticipates that, if the payment were made as scheduled, the Employer’s
deduction with respect to such payment would not be permitted due to the
application of Code section 162(m), provided the delay complies with the
conditions in 26 CFR section 1.409A-2(b)(7)(i). (2) In the event the
Administrator reasonably anticipates that the making of such payment will
violate Federal securities laws or other applicable law, provided the delay
complies with the conditions in 26 CFR section 1.409A-2(b)(7)(ii). (3) Upon such
other events and conditions as the Commissioner of the Internal Revenue Service
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin. (07/2007) 11 ECM NQ 2007 BPD © 2007 Fidelity Management & Research
Company



--------------------------------------------------------------------------------



 
[basicplandocument015.jpg]
(4) Upon a change in control event, provided the delay complies with conditions
in 26 CFR section 1.409A-3(i)(5)(iv). (h) Notwithstanding anything herein to the
contrary, the Administrator may provide an election to change the time or form
of a payment hereunder to satisfy the requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended, 38 USC sections 4301
through 4344. 8.02. Notice to Trustee. The Administrator will provide direction
to the Trustee, as provided in the Trust agreement, whenever any Participant or
Beneficiary is entitled to receive benefits under the Plan. The Administrator's
notice shall indicate the form, amount and frequency of benefits that such
Participant or Beneficiary shall receive. 8.03. Unforeseeable Emergency
Withdrawals. Notwithstanding anything herein to the contrary, a Participant may
apply to the Administrator to withdraw some or all of his Account if such
withdrawal is made on account of an Unforeseeable Emergency as determined by the
Administrator in accordance with the requirements of and subject to the
limitations provided in 26 CFR section 1.409A-3(i)(3). Article 9. Amendment and
Termination. 9.01 Amendment by Employer. The Employer reserves the authority to
amend the Plan in its discretion. Any such amendment notwithstanding, no
Participant's Account shall be reduced by such amendment below the amount to
which the Participant would have been entitled if he had voluntarily left the
employ of the Employer immediately prior to the date of the change. 9.02.
Termination. The Employer has no obligation or liability whatsoever to maintain
the Plan for any length of time and may terminate the Plan at any time by
written notice delivered to the Trustee without any liability hereunder for any
such discontinuance or termination. Such termination shall comply with 26 CFR
section 1.409A-3(j)(4)(ix) and other applicable guidance. Article 10.
Miscellaneous. 10.01. Communication to Participants. The Plan will be
communicated to all Participants by the Employer promptly after the Plan is
adopted. 10.02. Limitation of Rights. Neither the establishment of the Plan and
the Trust, nor any amendment thereof, nor the creation of any fund or account,
nor the payment of any benefits, will be construed as giving to any Participant
or other person any legal or equitable right against the Employer, Administrator
or Trustee, except as provided herein; in no event will the terms of employment
or service of any individual be modified or in any way affected hereby. 10.03.
Nonalienability of Benefits. The benefits provided hereunder will not be subject
to alienation, assignment, garnishment, attachment, execution or levy of any
kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law and as provided pursuant to a domestic relations order
(defined in Code section 414(p)(1)(B)), as determined by the Administrator.
Pursuant to a domestic relations order, payments may be accelerated to a time
sooner, and pursuant to a schedule more rapid, than the time and schedule
applicable in the absence of the domestic relations order, provided that such
payment pursuant to such order is not made to the Participant and provided
further that this provision shall not be construed to provide the Participant
discretion regarding whether such payment time or schedule will be accelerated.
(07/2007) 12 ECM NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument016.jpg]
10.04. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient. The receipt by such person or institution of any such payments
shall be complete acquittance therefore, and any such payment to the extent
thereof, shall discharge the liability of the Trust for the payment of benefits
hereunder to such recipient. 10.05. Plan Records. The Administrator shall
maintain the records of the Plan on a calendar-year basis. 10.06. USERRA.
Notwithstanding anything herein to the contrary, the Administrator shall permit
any Participant election and make any payments hereunder required by the
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended,
38 USC 4301-4334. 10.07. Governing Law. The Plan and the accompanying Adoption
Agreement will be construed, administered and enforced according to ERISA, and
to the extent not preempted thereby, the laws of the State in which the Employer
has its principal place of business, without regard to the conflict of laws
principles of such State. Article 11. Plan Administration. 11.01. Powers and
Responsibilities of the Administrator. The Administrator has the full power and
the full responsibility to administer the Plan in all of its details, subject,
however, to the applicable requirements of ERISA. The Administrator's powers and
responsibilities include, but are not limited to, the following: (a) To make and
enforce such rules and regulations as it deems necessary or proper for the
efficient administration of the Plan; (b) To interpret the Plan, its
interpretation thereof in good faith to be final and conclusive on all persons
claiming benefits under the Plan; (c) To decide all questions concerning the
Plan and the eligibility of any person to participate in the Plan; (d) To
administer the claims and review procedures specified in Section 11.02; (e) To
compute the amount of benefits which will be payable to any Participant, former
Participant or Beneficiary in accordance with the provisions of the Plan; (f) To
determine the person or persons to whom such benefits will be paid; (g) To
authorize the payment of benefits; (h) To appoint such agents, counsel,
accountants, and consultants as may be required to assist in administering the
Plan; and (i) By written instrument, to allocate and delegate its
responsibilities, including the formation of an administrative committee to
administer the Plan. (07/2007) 13 ECM NQ 2007 BPD © 2007 Fidelity Management &
Research Company



--------------------------------------------------------------------------------



 
[basicplandocument017.jpg]
11.02. Claims and Review Procedures. (a) Claims Procedure. If any person
believes he is being denied any rights or benefits under the Plan, such person
may file a claim in writing with the Administrator. If any such claim is wholly
or partially denied, the Administrator will notify such person of its decision
in writing. Such notification will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review, including a statement of the such person’s right to bring a
civil action under ERISA section 502(a) following as adverse determination upon
review. Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period). If the claim concerns disability benefits under the Plan, the
Plan Administrator must notify the claimant in writing within 45 days after the
claim has been filed in order to deny it. If special circumstances require an
extension of time to process the claim, the Plan Administrator must notify the
claimant before the end of the 45-day period that the claim may take up to 30
days longer to process. If special circumstances still prevent the resolution of
the claim, the Plan Administrator may then only take up to another 30 days after
giving the claimant notice before the end of the original 30-day extension. If
the Plan Administrator gives the claimant notice that the claimant needs to
provide additional information regarding the claim, the claimant must do so
within 45 days of that notice. (b) Review Procedure. Within 60 days after the
date on which a person receives a written notice of a denied claim (or, if
applicable, within 60 days after the date on which such denial is considered to
have occurred), such person (or his duly authorized representative) may (i) file
a written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. This written request may include comments, documents, records,
and other information relating to the claim for benefits. The claimant shall be
provided, upon the claimant’s request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits. The review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Administrator will notify such person of its
decision in writing. Such notification will be written in a manner calculated to
be understood by such person and will contain specific reasons for the decision
as well as specific references to pertinent Plan provisions. The decision on
review will be made within 60 days after the request for review is received by
the Administrator (or within 120 days, if special circumstances require an
extension of time for processing the request, such as an election by the
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
review. If the initial claim was for disability benefits under the Plan and has
been denied by the Plan Administrator, the claimant will have 180 days from the
date the claimant received notice of the claim’s denial in which to appeal that
decision. The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim. If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant. (07/2007)
14 ECM NQ 2007 BPD © 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



 
[basicplandocument018.jpg]
The Plan Administrator shall provide the claimant with written notification of a
plan’s benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant – the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits. (07/2007) 15 ECM NQ 2007 BPD © 2007 Fidelity Management & Research
Company



--------------------------------------------------------------------------------



 